In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated January 19, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff *513did not sustain a serious injury within the meaning of the Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In opposition to the defendants’ prima facie showing of entitlement to judgment as a matter of law, the plaintiff submitted sufficient evidence to raise a triable issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Burgwin v Langmaack, 224 AD2d 569; cf. Grossman v Wright, 268 AD2d 79). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.